 1   McGREGOR W. SCOTT
     United States Attorney
 2   KAREN A. ESCOBAR
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:18-CR-00273-LJO-SKO

12                                  Plaintiff,

13                           v.                        PRELIMINARY ORDER OF FORFEITURE

14   FERNANDO DANIEL VELEZ-
     RUVALCABA,
15
                                   Defendant.
16

17

18           Based upon the plea agreement entered into between plaintiff United States of America

19   and defendant Fernando Daniel Velez-Ruvalcaba, it is hereby ORDERED, ADJUDGED and

20   DECREED as follows:

21           1.     Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant Fernando

22   Daniel Velez-Ruvalcaba’s interest in the following property shall be condemned and forfeited to

23   the United States of America, to be disposed of according to law:

24                  a. One Smith and Wesson .357 magnum handgun, and

25                  b. Any and all ammunition seized from the foregoing firearm.

26           2.     The above-listed property constitutes ammunition involved in or used in a

27   knowing violation of 18 U.S.C. §§ 922(g)(5) and 924(a)(2).

28           3.     Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized
       PRELIMINARY ORDER OF FORFEITURE                1
 1   to seize the above-listed property. The aforementioned property shall be seized and held by the

 2   Bureau of Alcohol, Tobacco, Firearms, and Explosives, in its secure custody and control.

 3          4.      a.       Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and

 4   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 5   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

 6   such manner as the Attorney General may direct shall be posted for at least thirty (30)

 7   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

 8   United States may also, to the extent practicable, provide direct written notice to any person

 9   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

10   substitute for published notice as to those persons so notified.

11                  b.       This notice shall state that any person, other than the defendant, asserting

12   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

13   days from the first day of publication of the Notice of Forfeiture posted on the official

14   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

15   whichever is earlier.

16          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,

17   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

18   § 2461(c), in which all interests will be addressed.

19
     IT IS SO ORDERED.
20
21      Dated:     September 26, 2019                         /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
      PRELIMINARY ORDER OF FORFEITURE                    2
